Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 26, 2018

                                          No. 04-18-00648-CR

                                        In re Lawrence L. Cloud

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On September 12, 2018, relator filed a petition for writ of mandamus. After considering
the petition and because relator is represented by trial counsel, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 26, 2018.



                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR7275 2018CR8315, styled The State of Texas v. Lawrence L.
Cloud, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.